Exhibit 10.3
UFOOD RESTAURANT GROUP, INC.
SUBSCRIPTION AND EXCHANGE AGREEMENT

         
UFood Restaurant Group, Inc.
  Name:    
 
       
255 Washington Street
       
Newton, MA 02458
       
Attention: Irma Norton
       

Ladies and Gentlemen

1.  
Subscription and Exchange. The undersigned (the “Investor”) subscribes for and
agrees to purchase that number of shares (each, a “Preferred Share,” and
referred to in the plural as the “Preferred Shares”) of Series A 8% Redeemable
Convertible Preferred Stock, $.0001 par value per share (the “Preferred Stock”),
of UFood Restaurant Group, Inc., a Nevada corporation (the “Company”), as equals
the quotient of (i) the “Amount of Indebtedness for Exchange” indicated above,
divided by (ii) $100, rounded to the nearest whole Preferred Share, in exchange
for and in consideration of the cancellation by the Investor of the Company’s
indebtedness to the Investor under one or more 8% Senior Secured Convertible
Debentures (the “Debentures”) in a principal amount equal to the “Amount of
Indebtedness for Exchange” set forth above. The Investor acknowledges that upon
acceptance of this subscription and exchange, any accrued an unpaid interest
under the Debentures shall be paid to the Investor by the Company is registered
shares (the “Common Shares” and together with the Preferred Shares, the
“Shares”) of its common stock, $.0001 par value per share (“Common Stock”) based
on the average closing bid prices of the Common Stock for the five trading days
immediately prior to the closing date of this subscription and exchange. The
Investor further acknowledges that this subscription and exchange: (i) is
irrevocable; (ii) is subject to acceptance by the Company and may be accepted or
rejected in whole or in part by the Company in its sole discretion; (iii) must
be received by the Company no later than August 31, 2010 (unless extended by the
Company at its discretion until October 29, 2010); and (iv) will not be accepted
by the Company unless (A) the holders of at least 80% of the outstanding
principal amount of all debentures issued by the Company elect to exchange such
debentures for Preferred Stock or otherwise approve of the debenture exchange
(the “Exchange Offering”), provided, that at least 50% of the outstanding
principal amount of all debentures issued by the Company elect to exchange such
debentures for Preferred Stock, and (B) the Company receives gross proceeds of
at least $2,500,000 from a concurrent private placement of Series B 8%
Redeemable Convertible Preferred Stock, $.0001 par value per share, of the
Company (the “Private Placement”). The Investor has delivered to the Company a
fully completed and executed Investor Questionnaire. The Investor Questionnaire
in an integral part of this Subscription and Exchange Agreement and shall be
deemed incorporated by reference herein. The Investor has also delivered the
original Debenture(s) to the Company with this Subscription and Exchange
Agreement.

 

 



--------------------------------------------------------------------------------



 



2.  
Representations and Warranties of the Investor. To induce the Company to accept
this subscription and exchange, the Investor represents and warrants as follows:

  (a)  
Authorization. The Investor has full power and authority to execute, deliver,
and perform the Investor’s obligations under this Subscription and Exchange
Agreement and to own the Shares.

  (b)  
Enforceability. This Subscription and Exchange Agreement has been duly executed
and delivered by the Investor, and, upon its execution by the Company, shall
constitute the legal, valid and binding obligation of the Investor, enforceable
in accordance with its terms, except to the extent that its enforcement is
limited by bankruptcy, insolvency, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

  (c)  
No Violations. The execution, delivery and performance of this Subscription and
Exchange Agreement by the Investor do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of the Investor pursuant to, any material instrument or agreement to
which the Investor is a party or by which the Investor or the Investor’s
properties may be bound or affected.

  (d)  
Purchase Entirely for Own Account. The Shares are being purchased by the
Investor for investment for the Investor’s own account and not with a view to
the distribution of any part thereof, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the Shares
in a manner contrary to the Securities Act of 1933, as amended (the “Securities
Act”) or applicable state securities laws.

  (e)  
Disclosure of Information; Due Diligence. The Investor has had an opportunity to
ask questions of and receive answers from the Company’s management regarding the
Company and the terms and conditions of the offering of the Shares hereunder and
to obtain additional information necessary to verify the accuracy of the
information supplied or to which the Investor had access. Without limiting the
foregoing, the Investor has reviewed the following documents provided by the
Company: (i) Letter to Debenture Holders; (ii) Disclosure Statement; and
(iii) Certificate of Designation of Preferences, Rights and Limitations of
Series A 8% Redeemable Convertible Preferred Stock.

  (f)  
Investment Experience; Accredited Investor Status. The Investor is and has
experience as an investor in securities of companies, and acknowledges that
Shares to be purchased hereunder are speculative and involve a high degree of
risk. The Investor can bear the economic risk of its investment, including
possible complete loss of such investment, for an indefinite period of time and
has such knowledge and experience in financial or business matters that it is
capable

 

2



--------------------------------------------------------------------------------



 



     
of evaluating the merits and risks of the investment in the securities purchased
hereunder. The Investor understands that the securities to be acquired hereunder
have not been registered under the Securities Act, or under the securities laws
of any jurisdiction, by reason of reliance upon certain exemptions, and that the
reliance on such exemptions is predicated upon the accuracy of the Investor’s
representations and warranties in this Subscription and Exchange Agreement. The
Investor is familiar with Regulation D promulgated under the Securities Act and
is an “accredited investor” as defined in Rule 501(a) of such Regulation D.

  (g)  
Restricted Securities. The Investor understands that the Preferred Shares to be
acquired hereunder are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances and in accordance with
the terms and conditions set forth in the legend described below. In this
connection, the Investor represents that the Investor is familiar with
Securities and Exchange Commission, Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.

  (h)  
Legends. The Investor understands and acknowledges that the certificates
evidencing the Preferred Shares to be purchased hereunder may bear substantially
the following legends:
       
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO
SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

  (i)  
The Investor was offered the Shares in the jurisdiction listed in the Investor’s
permanent address set forth on the first page of this Subscription and Exchange
Agreement and intends that the securities law of that jurisdiction govern the
Investor’s subscription.

  (j)  
The Investor has not endorsed, pledged, sold, delivered, transferred or assigned
the Debenture(s) and continues to be the holder thereof.

 

3



--------------------------------------------------------------------------------



 



3.  
Representations and Warranties of the Company. To induce the Investor to make
this subscription and exchange, the Company represents and warrants that each of
the following statements on the closing date relating to the sale of the Shares
to the Investor will be, true and correct:

  (a)  
Organization. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has the corporate
power and authority to execute and deliver this Subscription and Exchange
Agreement and to own its properties and carry on its business as currently
conducted. The Company is duly authorized to do business as a foreign
corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the Company.

  (b)  
Authorization. The Company has full corporate power and authority to execute,
deliver, and perform the its obligations under this Subscription and Exchange
Agreement.

  (c)  
Enforceability. This Subscription and Exchange Agreement has been duly executed
and delivered by the Company, and, upon its execution by the Investor, shall
constitute the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except to the extent that its enforcement is
limited by bankruptcy, insolvency, reorganization or other laws relating to or
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

  (d)  
No Violations. The execution, delivery and performance of this Subscription and
Exchange Agreement by the Company do not and will not, with or without the
passage of time or the giving of notice, result in the breach of, or constitute
a default, cause the acceleration of performance, or require any consent under,
or result in the creation of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to, any material instrument or agreement to
which the Company is a party or by which the Company or the Company’s properties
may be bound or affected.

  (e)  
Issuance of Shares. The issuance, sale and delivery of the Shares in accordance
with the Subscription and Exchange Agreement have been duly authorized by all
necessary corporate action on the part of the Company. Assuming (i) due
authorization, execution and delivery to the Company of this Subscription and
Exchange Agreement by the Investor, and (ii) the cancellation of the
Debenture(s), the Shares to be acquired by the Investor pursuant to this
Subscription and Exchange Agreement will be duly and validly issued, fully paid
and non-assessable.

4.  
Cancellation of Debenture(s). Upon the Company’s acceptance of this subscription
and exchange and upon the issuance of the Shares, and, in consideration of such
issuance, the Debenture(s) shall be deemed to be fully satisfied and of no
further force or effect. The Debenture(s) are hereby, effective as of the
issuance of the Shares, deemed to be cancelled in their entirety.

 

4



--------------------------------------------------------------------------------



 



5.  
Waiver of Preemptive Rights. The Investor, being a party to that certain
Securities Purchase Agreement, dated as of March 19, 2009 (the “Purchase
Agreement”), with the Company and the other Purchasers (as defined in the
Purchase Agreement), hereby waives, pursuant to Section 5.5 of the Purchase
Agreement, on behalf of all Purchasers, the right of the Purchasers to
participate, granted under Section 4.12 of the Purchase Agreement, in the
Exchange Offering and the Private Placement.

6.  
Warrant Amendment. The parties acknowledge that the Investor was issued one or
more Common Stock Purchase Warrants (the “Warrants”) in connection with purchase
of the Debentures. The Warrants have an Exercise Price (as defined in the
Warrants) of $0.14 per share of Common Stock and a Termination Date (as defined
in the Warrants) which is the five year anniversary of the Initial Exercise Date
(as defined in the Warrants). In the event that the Company accepts this
subscription and exchange and counter-signs this Subscription and Exchange
Agreement: (i) the Exercise Price for the Warrants will be automatically amended
to $0.09 per share of Common Stock; (ii) the Termination date will be
automatically amended to the six year anniversary of the Initial Exercise Date;
and (iii) notwithstanding anything to the contrary contained in the Warrants,
the Warrants will not be exercisable until the one year anniversary of the
closing of the subscription and exchange.

7.  
Further Advice and Assurances. All information that the Investor has provided to
the Company is correct and complete as of the date hereof, and the Investor
agrees to notify the Company immediately if any representation or warranty
contained in this Subscription and Exchange Agreement becomes untrue prior to
the issuance of Shares to the Investor (if applicable). The Investor agrees to
provide such information and execute and deliver such documents as the Company
may reasonably request to verify the accuracy of the Investor’s representations
and warranties herein, to comply with any law or regulation to which the Company
may be subject or to make any filing or report which the Company deems necessary
or advisable.

8.  
Indemnity. The Investor understands that the information provided herein will be
relied upon by the Company for the purpose of determining the eligibility of the
Investor to purchase the Shares. The Investor agrees to provide, if requested,
any additional information that may reasonably be required to determine the
eligibility of the Investor to purchase the Shares in the Company. The Investor
agrees to indemnify and hold harmless the Company and its employees, agents,
members and principals from and against any loss, damage or liability due to or
arising out of a breach of any representation, warranty or agreement of the
Investor contained in this Subscription and Exchange Agreement or in any other
document executed by the Investor in connection with the Investor’s investment
in the Shares. Without limiting any other rights and remedies available to the
Company, in the event that the Company determines that the Investor’s
representation under Section 2(f) of this Subscription and Exchange Agreement is
not true, accurate and complete as and when made, the Company may, in its sole
discretion, repurchase from the Investor the Shares subscribed to by it hereby
at the original purchase price for such Shares, and the Investor hereby releases
the Company and its officers, directors, shareholders and agents from any claim,
loss, liability or damages relating to such repurchase.

 

5



--------------------------------------------------------------------------------



 



9.  
Miscellaneous. This Subscription and Exchange Agreement is not assignable by the
Investor without the consent of the Company. The representations and warranties
made by the Investor in this Subscription and Exchange Agreement shall survive
the closing of the transactions contemplated hereby and any investigation made
by the Company. This Subscription and Exchange Agreement may be executed in one
or more counterparts, all of which together shall constitute one instrument, and
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts (without giving effect to principles of conflicts
of laws thereof).

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Subscription and Exchange
Agreement on the date set forth below.

          Date: __________ ___, 2010   Amount of Indebtedness for Exchange: $___
 
       
 
  Address:    
 
       
 
       
 
       

     
INDIVIDUAL INVESTOR:
  PARTNERSHIP, CORPORATION, TRUST,
 
  LIMITED LIABILITY COMPANY, CUSTODIAL ACCOUNT,
 
  OTHER INVESTOR:
 
   
 
(Print Name)
   
 
   
 
   
 
  (Print Name of Entity)
 
   
 
(Sign Name)
   

         
 
  By:    
 
       
 
      (Signature)
 
       
 
                  (Print Name and Title)

ACCEPTANCE OF SUBSCRIPTION
(to be filled out only by the Company)
The Company hereby accepts the above application for subscription for Shares and
cancellation of Debentures.
UFOOD RESTAURANT GROUP, INC.

         
By:
       
 
 
 
Name: Charles Cocotas    
 
  Title: President    
 
       
Date:
  __________ ___, 2010    

 

 